Citation Nr: 0414955	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-15 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for left knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from August 1969 to April 
1974, and again from March 1979 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The February 1998 rating action increased the disability 
rating assigned for the service-connected right knee 
disability from the noncompensable level to 30 percent, 
effective in February 1997; then assigned a 100 percent 
rating under 38 C.F.R. § 4.30, effective June 29, 1997; then 
assigned a 10 percent rating after convalescence from 
arthroscopic surgery, effective from August  1, 1997.  The 
same rating action increased the rating assigned for the 
service-connected left knee disability to 10 percent, 
effective from January 5, 1998.  In her June 1998 notice of 
disagreement, the appellant has specified that she only 
disagrees with the current 10 percent ratings for each knee.  

This case was last before the Board in August 2003, when it 
was remanded for further action, which has now been 
completed.  

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The service-connected right knee disability is currently 
manifested by limitation of motion; flexion is not limited to 
less than 45 degrees and extension is not limited to more 
than 10 degrees; any episodes of locking are infrequent; and 
there is no instability or subluxation of the right knee.  

3.  The service-connected left knee disability is currently 
manifested by limitation of motion; flexion is not limited to 
less than 45 degrees and extension is not limited to more 
than 10 degrees; any episodes of locking are infrequent; and 
there is no instability or subluxation of the right knee.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2003).  

2.  The requirements for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information she 
should provide to enable the RO to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence and information on her behalf, and the evidence that 
the appellant should submit if she did not desire the RO to 
obtain the evidence on her behalf.  See, e.g., the letters 
addressed to the appellant by VA dated April 2, 2001, and 
March 17, 2003.  In these letters and other documents, VA 
specifically informed the appellant of the evidence already 
of record in support of her increased rating claims, and of 
what the evidence must show in order to support the claims.  
The appellant was then specifically asked to inform VA of the 
identity of any health care providers who had seen her since 
January 1998 and who might have additional records pertinent 
to her claims, so that VA could attempt to obtain this 
additional evidence for her.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to her 
claims and requested to submit such evidence or provide the 
information necessary to enable VA to obtain such evidence, 
the Board believes that the veteran was on notice of the fact 
that she should submit any pertinent evidence in her 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded several 
comprehensive VA examinations in connection with the current 
claims, and extensive private medical records have also been 
obtained.  Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claims at issue in this appeal were initially 
adjudicated in 1998, long before the enactment of the VCAA in 
November 2000, strict compliance with the timing requirement 
set forth at length by the Court in Pelegrini was not 
possible in this case.  However, the supplemental statement 
of the case issued in January 2004 reflects that the claims 
were considered on a de novo basis based upon a review of all 
the evidence of record at that time following the issuance of 
the VCAA letters in 2001 and 2003.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claims were considered by the RO on a de 
novo basis after issuance of the notice required under the 
VCAA.  

Accordingly, the Board will address the merits of the 
veteran's increased rating claims.  

II.  Factual Background

By rating action dated in March 1985, service connection was 
granted for bilateral chondromalacia, with each knee 
noncompensably rated from February 1984.  As previously 
mentioned, the rating for the right knee disability was 
increased to 30 percent effective in February 1997; then 
increased to a temporary 100 percent rating under 38 C.F.R. 
§ 4.30, effective June 29, 1997; then a 10 percent rating was 
assigned after convalescence from arthroscopic surgery, 
effective from August  1, 1997.  All of these rating actions 
were accomplished by a single rating decision dated in 
February 1998.  The same rating decision increased the rating 
assigned for the service-connected left knee disability to 
10 percent, effective from January 5, 1998.  

Private medical records indicate that the appellant underwent 
arthroscopic surgery for a torn medial meniscus of the right 
knee in June 1997, and her postoperative recovery was 
uneventful.  In July 1997, it was reported by her private 
physician that the appellant had an excellent range of motion 
in the right knee with only trace effusion.  No effusion was 
found in and after August 1997, and the appellant maintained 
an excellent range of motion in the right knee.  She 
complained of "some symptoms" in her left knee in October 
1997.  In January 1998, it was reported in these private 
medical records that the appellant complained of some aching 
soreness and grinding in her right knee with activity, 
particularly with kneeling and squatting or on stairs.  
Physical examination disclosed no effusion, and a fair amount 
of patellofemoral crepitation.  

In January 1998, the appellant was accorded an official VA 
examination.  X-ray films of both knees taken at this time 
disclosed mild degenerative joint disease of both knee 
joints.  Although the appellant complained of continuous 
pain, weakness, stiffness, and occasional swelling and 
instability of both knees, there was only minimal swelling in 
both knees and she did not walk with a limp.  She was working 
40 hours per week at the Post Office and was frequently on 
her feet in that job.  It was reported that the appellant was 
guarded about stepping up and down at work and had limited 
walking without pain, but this appears to represent a 
subjective complaint by the appellant rather than an 
objective observation by the examiner.  Active range of 
motion in both knees was measured on a goniometer as 0-
110 degrees (passively to 115 degrees) with some discomfort 
at the maximum degree.  The VA examiner in January 1998 
stated that the appellant had "some unstable knee joints," 
but did not otherwise describe the type, location or degree 
of knee instability present in either knee.  In this respect, 
this examination is viewed as inadequate for rating purposes.  

Also in January 1998, the appellant was notified that her 
application for disability retirement from the U.S. Postal 
Service had been approved.  Although the appellant later 
contended that her service-connected bilateral knee 
disabilities had contributed to her retirement, the relevant 
documents indicate that severe spinal disc and arthritic 
conditions involving the neck and low back were the causes 
for her disability retirement in February 1998.  

In March 1998, the Social Security Administration determined 
that the appellant was not disabled within the meaning of the 
controlling legislation applicable to that agency.  The 
appellant's primary diagnosis was identified as discogenic 
and degenerative disorders of the back; chondromalacia of the 
right knee was listed as a secondary diagnosis.  

In May 1998, the appellant was counseled in connection with 
her application for VA vocational rehabilitation benefits.  
She was found to have an employment handicap to which her 
service-connected disabilities materially contributed, and 
she eventually signed an Individualized Written 
Rehabilitation Program (IWRP) in March 1999 calling for her 
to obtain a Technical Certificate (later amended to an 
Associate Degree) in Accounting in order to secure employment 
in the field of accounting technology.  The appellant's 
participation in this training program was interrupted in 
February 2000 after she dropped her Winter 2000 class; her 
participation was discontinued in March 2000 for 
unsatisfactory conduct and cooperation after she stopped 
attending her classes and failed to respond to attempts by 
the vocational rehabilitation staff to contact her.  It was 
later reported that the appellant had obtained other 
employment in December 1999.  

Another VA examination was performed in April 1999.  The 
appellant complained of pain and stiffness in both knees, but 
denied experiencing any swelling, redness, instability, 
locking, or giving way.  Her knee pain was reportedly 
aggravated by walking or standing and relieved by rest.  The 
appellant did not use crutches, knee braces, a cane or 
corrective shoes, and she reportedly took pain medication 
twice a day.  There was no dislocation or subluxation 
mentioned by the appellant, and she said that she had been 
retired by the Post Office because of her back and knees.  
Physical examination of both knees disclosed no redness, 
heat, swelling or tenderness.  There were three one-
centimeter scars around the right knee from the previous 
arthroscopic surgery which were well-healed.  Range of motion 
in both knees was 0-115 degrees without pain; and no 
weakness, fatigability, or instability was noted in either 
knee.  Both knee joints were stable, and the VA examiner 
reported no objective confirmation of the appellant's 
subjective complaints.  X-ray studies again demonstrated mild 
degenerative changes in both knees, greater on the right than 
on the left; without any evidence of fracture or dislocation.  

A magnetic resonance imaging (MRI) study of the left knee in 
January 2002 disclosed a torn medial meniscus and mild joint 
effusion with degenerative and osteopenic changes.  The 
lateral meniscus, all cruciate and collateral ligaments, and 
the quadriceps and patellar tendons appeared to be intact.  
The appellant later stated in February 2002 that she had 
injured the left knee at this time and that arthroscopic 
surgery was recommended at sometime in the future.  

On a VA examination of the appellant in May 2002, she 
complained that her left knee had been worse since December 
2001, as it was difficult for her to stand for a long time.  
She also mentioned the January 2002 incident in which she 
fell down and injured her left knee, after which there had 
continued to be some swelling of the left knee, but less 
pain.  She reported that she had not had surgery and that the 
left knee gradually improved, the pain becoming less and 
less.  She was able to move around and periodically used a 
knee brace.  The appellant also reported that the right knee 
was in a fair condition, but occasionally grinds while she is 
walking; she also claimed to be aware of increased pain in 
the right knee, for which she took medication.  

On physical examination in May 2002, the appellant was 
reportedly five feet, 6.5 inches, tall and weighed 220 
pounds.  There was a normal heel-to-toe gait, and no knee 
braces were noted by the examiner.  Squatting was reportedly 
difficult and limited due to complaints of pain in both 
knees.  The right knee revealed normal alignment and patellar 
position, with an old arthroscopic scar around the knee 
joint.  Patellar compression on the right was minimally 
painful; translation was normal with mild crepitation and 
pain; ligaments were stable; and tests for instability were 
all negative.  The examiner specified that there was no 
objective evidence of significant right knee pain, and no 
evidence of instability or subluxation.  Range of motion in 
the right knee was 0-120 degrees without pain, and 120-
135 degrees with complaints of pain.  Power against 
resistance was good.  

Examination of the left knee in May 2002 disclosed normal 
alignment without effusion or swelling.  Patellar tenderness 
was minimal, and translation was normal.  There was 
crepitation of the left knee accompanied by pain which the 
examiner considered as moderate.  The ligaments were stable, 
and tests for instability were negative; there was no 
instability or subluxation found.  Range of motion in the 
left knee was 0-45 degrees without pain, and 45-125 degrees 
with complaints of pain; and power against resistance was 
good.  

The VA examining physician in May 2002 further reported that 
there was no evidence of incoordination, weakness, or 
fatigability of either knee joint during this examination; 
and that the appellant gave no history of flare-ups.  X-ray 
studies revealed mild degenerative changes including 
involvement of the patellofemoral joints in both knees.  The 
VA examiner in May 2002 concluded that there was a history of 
chronic pain in both knees with X-ray evidence of minimal 
arthritis; that there was no evidence of instability or 
subluxation in either knee; and that objective evidence of 
pain was minimal on the right side and moderate on the left 
side.  Additional limitation of functional activity during 
flare-ups was not expected, given the negative history for 
flare-ups; and the impact of the service-connected knee 
disabilities on the appellant's ability to work was minimal 
considering the current state of each knee.  

The same VA physician examined the appellant in June 2003.  
At this time, the appellant gave a history of pain and 
stiffness in both knees, especially on the left side, which 
also occasionally locked up or popped.  The appellant said 
that her right knee was also sore and also occasionally 
popped, but not as often as the left knee.  However, she 
admitted that her work was not affected by this since she was 
working in an office and did not need to move around much.  
Her activities of daily living were also not affected by her 
knees, although she alleged that she could not kneel due to 
knee pain, for which she took Ultram and Aleve.  

On physical examination, the appellant still weighed 220 
pounds, and she did not appear to be in any pain.  There was 
a normal heel-to-toe gait with good posture; leg alignment 
was normal; and squatting was limited due to complaints of 
pain in the knees.  Examination of the right knee revealed no 
effusion or swelling; patellar position was normal and mildly 
painful on compression; translation was satisfactory; and an 
apprehension test was negative.  Mediolateral and 
anteroposterior movements were stable.  Instability tests 
were all negative.  Range of motion in the right knee was 10-
120 degrees without any pain, but the appellant complained of 
pain at 0-10 degrees.  The VA examiner reported that there 
was no objective evidence of pain.  Passive range of motion 
in the right knee was 0-130 degrees; the joint line was 
nontender; and the ligaments were all stable.  Movement 
against gravity and resistance was good.  According to the 
examining physician, there was no evidence of incoordination, 
fatigability, or weakness in the right knee; and functional 
loss due to subjective complaints of pain was absent.  
Finally, the appellant gave no history of flare-ups of the 
right knee.  

Examination of the left knee at this time disclosed a normal 
alignment with no effusion.  Patellar position was normal and 
slightly tender.  There was mild crepitation on movement of 
the left knee; and active range of motion in the left knee 
was 0-125 degrees, with 0-130 degrees passively.  The 
appellant complained of pain at 0-20 degrees, but objective 
confirmation of this was not found by the examiner.  Movement 
of the left knee against gravity and resistance was moderate, 
and there was no definite history of flare-ups involving the 
left knee.  Functional loss due to subjective complaints of 
left knee pain was absent, according to the VA examiner.  

X-ray studies of both knees were essentially normal, except 
for very minimal degenerative arthritic changes on both 
sides.  After reviewing the claims file, the VA examiner 
concluded that the current findings on this examination were 
essentially the same as those reported on previous 
examinations, with only minor differences.  It was specified 
that there was no evidence of any instability or subluxation 
involving either knee; and that it was not possible to 
quantify the reported episodes of locking.  The examining 
physician emphasized that the reported ranges of knee motion 
were accompanied by subjective complaints of pain, as noted, 
but there was no significant objective evidence of pain in 
either knee; accordingly, the assessment would be a mild 
degree of discomfort.  In the examiner's opinion, there would 
not be any additional limitation of functional ability on 
repeated use of either knee.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The Court has held that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved (DC 5200 etc.).  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code(s), a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  with X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted; with X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, DC 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees,  or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, DC 5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

The service-connected disabilities have never been 
characterized by frequent episodes of locking, pain, and 
effusion into the joint, so the requirements for a 20 percent 
rating under Diagnostic Code 5258 have not been met.  The 
Board notes that there have only been two documented episodes 
of effusion, both of which were acute in nature: the report 
of trace effusion in the right knee in July 1997 following 
arthroscopic surgery, which had resolved by August 1997; and 
a later MRI report of mild effusion following an injury to 
the left knee in January 2002.  Otherwise, the medical 
evidence consistently reflects a lack of effusion involving 
either knee joint.  

Likewise, the range of pain-free motion in either knee has 
usually been consistent with a noncompensable rating.  
However, 0-45 degrees of pain-free flexion reported in the 
May 2002 VA examination, and the 0-10 degrees of extension 
accompanied by pain reported on the June 2003 VA examination 
are consistent with a 10 percent rating, but no more.  A 
20 percent rating based on limitation of knee motion requires 
that flexion be limited to 30 degrees or less, or that 
extension be limited to 15 degrees or more; and the appellant 
has never manifested limitation of motion that more nearly 
approximates this degree of limited motion in either knee.  
It is also significant that the appellant's subjective 
complaints of pain have for the most part not been confirmed 
by objective evidence such as guarding, apprehension, etc., 
and that the service-connected knee disabilities have not 
significantly interfered with the appellant's ability to 
obtain and retain employment, at least since she left the 
Post Office.  Likewise, there is no medical evidence of 
incoordination, weakness, or fatigability; nor of flare-ups 
or of functional loss due to subjective complaints of pain or 
on repeated use.  In short, the medical evidence of record 
does not justify the assignment of a rating in excess of 
10 percent for either knee based upon limitation of motion.  

A separate rating based upon knee instability or subluxation 
is also not warranted in this case.  Although the VA examiner 
reported in January 1998 that there was "some" knee 
instability, this report was extremely vague and of doubtful 
probative value; and it has never been confirmed on 
subsequent, more detailed examinations of the appellant, nor 
in the extensive private medical records contained in the 
claims file.  This medical evidence consistently reflects the 
absence of objective evidence of instability or subluxation 
involving either knee.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for either of the 
disabilities at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment from either of the disabilities at 
issue.  The veteran has not required frequent hospitalization 
for these disabilities and the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



ORDER

A rating in excess of 10 percent for right knee disability is 
denied.  

A rating in excess of 10 percent for left knee disability is 
also denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



